Citation Nr: 0809825	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left knee arthritis, status/post arthroscopic surgery.

2.  Entitlement to a compensable evaluation for right knee 
arthritis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic disorder 
(PTSD).

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and daughter


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1978, from May 1979 to September 1980, and from January 2002 
to November 2003.  He also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

Since the October 2007 Supplemental Statement of the Case, 
the veteran submitted additional medical evidence.  However, 
this evidence is cumulative and redundant of the evidence of 
record, and therefore, he will not be prejudiced by 
adjudication of his claims at this time. 

The issues of entitlement to service connection for a seizure 
disorder and PTSD, as well as to higher evaluations for the 
right and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Tinnitus and a left elbow disorder were not shown in 
service, or for many months thereafter.

2.  The weight of competent evidence does not relate the 
veteran's currently-diagnosed tinnitus or left elbow disorder 
with any event or occurrence on active duty service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A left elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the January 2008 hearing, the veteran testified that, 
while driving trucks during his military service, he was 
exposed to noise, which caused his tinnitus.  He further 
maintained that he had a seizure in service, fell, and hurt 
his elbow.  

The service medical records are negative for any treatment or 
diagnosis of tinnitus or a left elbow disorder.  Therefore, 
the evidence does not show chronic tinnitus or chronic left 
elbow pathology at the time of discharge from active duty.  

Post-service medical records do not show treatment for 
tinnitus or left elbow complaints until 2004, many months 
after his discharge.  This gap, in the absence of 
confirmatory evidence showing continuity of such symptoms, 
does not support the veteran's assertions that he has 
experienced this disorder since active duty.  Moreover, 
tinnitus is not a disorder subject to the one-year 
presumption.  

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician or health care provider 
has established a relationship between the veteran's tinnitus 
or left elbow disorder and active duty.    

The Board has also considered the statements and sworn 
testimony from the veteran, his wife, and daughter.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran, his wife, and daughter are competent to report 
symptoms and observations because this requires only personal 
knowledge, not medical expertise, as it comes to then through 
their senses.  Layno, 6 Vet. App. at 470.  However, as lay 
persons, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Given the absence of in-service evidence of the disorders, 
lack of continuity of symptomatology, and an absence of 
medical nexus between active duty and current symptomatology, 
the Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  As the weight of evidence 
is against the veteran's claims, the Board is unable to grant 
the benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2004 and August 2004 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's VA treatment records, as 
well as the identified private medical records, have been 
associated with the claims file, and, in January 2008, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

A medical examination and opinion is not necessary.  Absent a 
minimal showing by competent evidence that a causal 
connection between the veteran's claimed disorders and 
military service exists, VA has no duty to obtain a medical 
opinion.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for tinnitus is denied.

Service connection for a left elbow disorder is denied.


REMAND

With respect to the remaining claims, the Board finds that a 
remanded is needed.  

The veteran has been diagnosed with PTSD.  The clinical 
psychologist determined that Criterion A1 was satisfied because 
the veteran "[w]itnessed through photos events which depicted 
death and dismemberment."  The Board notes that the veteran has 
never undergone a VA examination and seeks clarification that the 
term "witnessed" is generally accepted to include viewing 
photographs or other print media, and whether such a 
"witnessing" of print media satisfies the element of "actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others."

With respect to the claim for a seizure disorder, a March 
2002 Statement of Medical Examination and Duty Status noted 
that he was diagnosed with a seizure disorder which was 
incurred in the line of duty.  Additional service medical 
records noted treatment for the seizure disorder.  His post-
service medical records also note treatment for the seizure 
disorder.  However, no nexus opinion has been provided.

With regards to increased ratings for the right and left knee 
disabilities, the veteran last underwent a VA examination in 
February 2007.  However, the examiner did not evaluate the 
left knee because the veteran recently underwent surgery.  
Therefore, the Board finds that a more current examination is 
warranted.  

Additionally, the veteran submitted an Authorization and 
Consent form for Dr. Faccone who performed the left knee 
surgery.  His post-operative follow-up records (if any) have 
not been associated with the claims file and should be 
requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient clinical records 
from the VAMC in East Orange, New 
Jersey, for the period from July 2006 
to the present.

2.  Request post-operative follow-up 
medical records from Dr. J. Faccone and 
associate them with claims file.  If no 
records are available, such notation 
should be made.

3.  Schedule the veteran for a VA PTSD 
examination with a psychiatrist, 
preferably one with a specialty in 
PTSD.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination, the psychiatrist is 
asked address the following:

-identify any and all psychiatric 
diagnoses and state the medical basis 
for such determinations.  

-a definitive determination should be 
made as to whether all the criteria for a 
diagnosis of PTSD are met under DSM-IV.  

-in particular, the examiner is asked to 
offer an opinion if the term 
"witnessed" under the DSM-IV is 
generally accepted to include viewing 
photographs or other print media, and 
whether such a "witnessing" of print 
media satisfies the element of "actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others."

-if the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce the disorder; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD.  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

4.  Schedule the veteran for an 
examination in order to ascertain the 
nature and etiology of any current 
seizure disorder.  After reviewing the 
entire record, the examiner should 
express an opinion as to whether it at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's currently diagnosed seizure 
disorder initially manifested in service 
or is otherwise related to active 
service.

5.  Schedule the veteran for a VA 
examination in order to ascertain the 
severity of the right and left knee 
disabilities.

The examiner should describe for the 
record whether the veteran has recurrent 
instability or subluxation of the knees 
and, if so, describe the severity 
thereof.  The examiner should also fully 
describe any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  

If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.  

6.  After completing the requested 
development, review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


